Order filed February 12, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-11-00577-CV
                                  ____________

           TIEN SHAN, INC AND ALPER KARAALI, Appellants

                                        V.

                PETROLEUM WHOLESALE, L.P., Appellee


                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2007-46858


                                    ORDER

      On January 15, 2013, this court reinstated this appeal after the bankruptcy
actions filed by both appellants had been dismissed. Appellant Alper Karaali has
appeared pro se in this appeal. We ordered that unless counsel made an appearance
on behalf of Tien Shan, Inc., the corporate appellant, on or before January 28,
2013, the court would dismiss the corporation’s appeal.
      On January 29, 2013, appellant Alper Karaali filed a pro se brief. Counsel
has not made an appearance on behalf of Tien Shan, Inc. A corporation is required
to be represented by a licensed attorney on appeal. See Kunstoplast of Am., Inc. v.
Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996).

      Accordingly, we order the appeal on behalf of the corporation, Tien Shan,
Inc. DISMISSED. Alper Karaali’s appeal remains pending before the court.



                                 PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                        2